Exhibit 10 SUPPLY AGREEMENT THIS SUPPLY AGREEMENT (“Agreement”), dated as of the 21st day of November, 2008, is by and between Peninsula Packaging, LLC, a California limited liability company d/b/a Peninsula Packaging Company (“PPC”), and ECO2 Plastics, Inc.,a Delaware corporation (the “Seller”). BACKGROUND PPC desires to purchase from Seller, and Seller desires to sell to PPC, recycled polyethylene-terephthalate (PET) flakes having the specifications and the qualities described on Exhibit A attached hereto (the “Products”).The parties now desire to enter into this Agreement for the purpose of setting forth their relative rights and obligations with respect to the purchase and sale of the Products. NOW, THEREFORE, in consideration of the foregoing and the mutual promises, covenants, and agreements herein contained, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Purchase of Products. (a)During the Term (as defined below), Seller agrees to sell to PPC the Products ordered pursuant to PPC’s duly issued purchase orders (each, a “Purchase Order”) on the terms and conditions provided herein. (b)If PPC is in need of at least one million five hundred thousand (1,500,000) pounds of Products for any given calendar month occurring during the Term, and provided that Seller is in compliance with the terms and conditions of this Agreement, PPC shall order its requirements for one million five hundred thousand (1,500,000) pounds of Products for such month from Seller, pursuant to a Purchase Order delivered to Seller at least fourteen (14) days prior to the commencement of such month.Seller shall accept each Purchase Order and deliver the Products on the delivery date(s) therein specified to the destination(s) therein.Notwithstanding the foregoing, in the event that Seller reasonably anticipates that it will be incapable of meeting the volume requirements of any such Purchase Order despite using commercially reasonable efforts to do so, then Seller may, within three (3) business days of receipt of such Purchase Order, provide written notice thereof to PPC, indicating the portion of the order that Seller is able to accept, and Seller shall thereafter deliver such reduced, accepted volume of Products on the delivery date(s) specified in the Purchase Order to the destination(s) therein.
